                                 Case 2:21-cv-00449-RFB-EJY Document 18
                                                                     17 Filed 08/04/21 Page 1 of 2



                    1         Patrick H. Hicks, Bar No. 004632
                              phicks@littler.com
                    2         Kelsey E. Stegall, Bar No. 14279
                              kstegall@littler.com
                    3         LITTLER MENDELSON P.C.
                              3960 Howard Hughes Parkway
                    4         Suite 300
                              Las Vegas, Nevada 89169.5937
                    5         Telephone:     702.862.8800
                              Fax No.:       702.862.8811
                    6
                              Attorneys for Defendant
                    7         THE ASNY COMPANY
                    8
                                                             UNITED STATES DISTRICT COURT
                    9
                                                                    DISTRICT OF NEVADA
                 10

                 11
                              DEBRA PERRY,                                           Case No. 2:21-cv-00449-RFB-EJY
                 12
                                                Plaintiff,                           STIPULATION AND ORDER TO
                 13                                                                  EXTEND TIME FOR THE PARTIES TO
                                     v.                                              FILE DISMISSAL DOCUMENTS
                 14
                              THE ASNY COMPANY, a Delaware Limited                   [FIRST REQUEST]
                 15           Liability company,

                 16                             Defendant.

                 17

                 18                  Plaintiff DEBRA PERRY (“Plaintiff”) and THE ASNY COMPANY (“Defendant”), by and

                 19           through their respective counsel of record, hereby stipulate and agree to extend the time to file the

                 20           dismissal documents currently set for August 17, 2021, (ECF No. 16).

                 21                  The parties are currently in the final stages of finalizing settlement and issuing the settlement

                 22           payment, and they therefore need additional time beyond August 17, 2021, to do so. Specifically, the

                 23           parties are currently negotiating additional clauses to include in the settlement agreement and are

                 24           ironing out the inclusion of the same. Moreover, because of the Older Worker Benefit Protection Act

                 25           (“OWBPA”), an agreement releasing claims under the Age Discrimination in Employment Act

                 26           (“ADEA”) must provide for a period of at least 7 days following the execution of the agreement that

                 27           the plaintiff may revoke the agreement, and the agreement is not effective or enforceable until the

                 28           revocation period has expired. See 29 U.S.C. § 626(f)(1)(G). Further, pursuant to the OWBPA, the
LITTLER MENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                     1                            2:21-CV-00449-RFB-EJY
        702.862.8800
                                  Case 2:21-cv-00449-RFB-EJY Document 18
                                                                      17 Filed 08/04/21 Page 2 of 2



                    1         Plaintiff must be provided at least 21 days within which she can consider the agreement. Although
                    2         the Plaintiff can waive the 21 days by executing the agreement beforehand, it is statutorily required
                    3         that that amount of time be provided pursuant to the OWBPA. The OWBPA applies here because the
                    4         Plaintiff is over 40, causing the ADEA to come into play with the settlement agreement. Because of
                    5         this, even if the agreement was finalized this week, which the parties aim to do, the parties would still
                    6         need to account for the 28 days required by the OWBPA.
                    7                  The parties have been diligently working to finalize the settlement agreement and are confident
                    8         that it will be finalized and executed shortly. Accordingly, the parties request a 30-day extension from
                    9         the Court’s August 17, 2021 deadline, (see ECF No. 16), to finalize the agreement, comply with the
                 10           deadlines required by the OWBPA, issue the settlement payment, and file the dismissal paperwork.
                 11           The parties therefore respectfully request the deadline to file the dismissal paperwork to be extended
                 12           to September 14, 2021.
                 13                    This request is made in good faith and not for the purpose of delay.
                 14           Dated: August 4, 2021                                 Dated: August 4, 2021
                 15
                              LAW OFFICES OF MICHAEL P.                             LITTLER MENDELSON, P.C.
                 16           BALABAN

                 17           /s/ Michael P. Balaban, Esq.___________               _
                              MICHAEL P. BALABAN, ESQ., #009370                     PATRICK H. HICKS, ESQ., #004632
                 18           10726 Del Rudini Street                               KELSEY E. STEGALL, ESQ., #14279
                 19           Las Vegas, NV 89141                                   3960 Howard Hughes Parkway, Ste.300
                                                                                    Las Vegas, Nv 89169-5937
                 20           Attorneys for Plaintiff
                              DEBRA PERRY                                           Attorneys for Defendant
                 21                                                                 THE ASNY COMPANY
                 22
                                       August 4, 2021
                              Dated: _________________________
                 23

                 24                                                         IT IS SO ORDERED:
                 25

                 26
                                                                            ___________________________________
                 27                                                         UNITED STATES MAGISTRATE JUDGE
                 28           4816-2339-1476.1 / 077839-1003
LITTLER M ENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                      2                             2:21-CV-00449-RFB-EJY
        702.862.8800
